Citation Nr: 1404521	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-42 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989 and from January 1990 to May 1997, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013 the Board remanded the case for additional development.  Development has been completed and the case has returned to the Board for further appellate review.


FINDINGS OF FACT

The Veteran's degenerative joint disease of the left knee had its onset in service.


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a left knee disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran asserts that he has a current left knee disability as a result of stress put on his knee by physical training, marching and carrying heavy weight during his service.  He also reports having chronic and continuous problems with his knee since service.  

Medical records establish that the Veteran has a current left knee disability.  In June 2010 a VA examiner diagnosed the Veteran with left knee strain.  In April 2013 a second VA examination led to a diagnosis of degenerative joint disease of the left knee.  McClain v. Nicholson, 21 Vet. App. 319   (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

In this case, the disorder at issue, degenerative joint disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service treatment records (STRs) indicate that the Veteran complained of bilateral knee pain in December 1993, July 1994, June 1995 and March 1996.  While STRs do not show a diagnosis specific to the Veteran's knee, his recurrent complaints of knee pain suggest a pattern of chronic symptomatology.  However, since there is no evidence that the Veteran's degenerative joint disease manifested to a compensable level within a year of his separation, a showing of continuity of symptomatology is required to support the Veteran's service connection claim.  38 C.F.R. §§ 3.303(b), 3.307.

With regard to the Veteran's assertions that his knee symptoms have continued following service, the Board finds that the Veteran is competent and credible to report the recurrent or persistent nature of his knee symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, supra at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  Therefore, when combined with the documented evidence of record, the Veteran's lay statements provide probative evidence on the question of whether there was a continuity of symptoms since service with respect to the claimed right knee disability.  See Davidson, supra at 1316 (holding that lay evidence may be sufficient to establish nexus in certain cases).  

In opposition, the 2010 VA examiner opined that it was less likely than not that the Veteran's current left knee condition was caused by or related to active service.  He based his opinion on "the 19 yrs time span from onset of symptoms in 1994 to present, a time period when he was asymptomatic since he has not been to any physician for the condition except for a C&P exam in 2010." 

The Board finds this opinion lacks probative value because it is based on an inaccurate factual premise.  First, as discussed above, the Veteran complained of and sought treatment for knee pain on numerous occasions across a span of at least three years during service and second, there is no basis to conclude that the Veteran was asymptomatic during the period between his separation from service and his 2010 VA examination merely because he did not seek treatment specific to his knees.  To the contrary the Veteran has credibly reported that his pain has been chronic during the entire period since separation and he has sought treatment for other conditions such as Gulf War Syndrome and fibromyalgia, which may have manifested as chronic knee pain.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Stefl, supra at 124 (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.)

Based on the above the considerations the Board finds that the evidence shows that the Veteran's current left knee disorder, diagnosed as degenerative joint disease of the left knee, which had its onset in service.  As such, service connection for a left knee disability is warranted.  


ORDER

Service connection for degenerative joint disease of the left knee is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


